Citation Nr: 1016884	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for service-connected residuals of right foot heel 
contusion and first toe hallux valgus status post 
bunionectomy, with surgical removal of neuromas on the toes 
(a "right foot disability").


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado.

The Board notes that only the January 2007 rating decision is 
on appeal before the Board at this time.  A December 2004 
rating decision also continued the 10 percent evaluation for 
the right foot disability and the Veteran filed a timely 
Notice of Disagreement.  However, the Form 9 substantive 
appeal filed in August 2006 was submitted too late, after an 
additional 14 day extension period had expired, thus the RO 
found it to be not timely and accepted it as a new increased 
rating claim.  

The Veteran did not disagree with the decision that the Form 
9 was not timely, therefore the December 2004 RO decision is 
final and the appeal begun by the Veteran regarding that 
decision is closed.


FINDING OF FACT

Plantar fasciitis, hallux valgus, and post-operative 
residuals of bunionectomy and excised neuromas of the right 
foot are manifested by pain on examination resulting in no 
more than a moderate degree of impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
operative residuals of right foot heel contusion and first 
toe hallux valgus have not been met.  38 U.S.C.A.  § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

With regard to the history of this disability, the RO granted 
service connection for right foot heel contusion and first 
toe hallux valgus status post bunionectomy in a July 2003 
rating decision at noncompensably disabling, effective 
January 7, 2003.  

In a December 2004 rating decision, the RO increased the 
initial disability evaluation to 10 percent, also effective 
January 7, 2003, adding "with surgical removal of neuromas 
on toes" to the description of the right foot disability.

In July 2005, the Veteran filed a timely Notice of 
Disagreement with the December 2004 RO decision.  Following a 
February 2006 Statement of the Case issued by the RO, the 
Veteran submitted a request for extension to file a Form 9 
substantive appeal in April 2006.  The RO granted the request 
in early August 2006, allowing an additional 14 days for 
filing the substantive appeal.  The Veteran's substantive 
appeal, received on August 21, 2006, was not timely and the 
RO regarded it as a new claim for increased rating.  The 
Veteran did not contest this decision.

In the January 2007 rating decision on appeal, the RO again 
continued the 10 percent evaluation.  The Veteran contends 
that he merits a higher evaluation for this disability.

The Veteran has been assigned a 10 percent disability rating 
for right foot heel contusion and first toe hallux valgus 
status post bunionectomy with surgical removal of neuromas on 
the toes by analogy under Diagnostic Code 5284.   

Under this Code, a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating is assigned for 
"moderately severe" foot injuries, and a 30 percent rating 
is assigned for severe foot injuries.  38 C.F.R. § 4.72, 
Diagnostic Code 5284.  The Board finds this to be the most 
appropriate code to evaluate the Veteran's claim. 

The words "slight", "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA foot examination in November 
2006 pursuant to this claim.  He reported that he was 
functionally capable of walking 15 to 30 minutes, limited by 
pain in the balls of both feet and his low back.  He reported 
no use of assistive devices aside from custom orthotics.  He 
reported that, since the last VA examination in June 2003, 
the right heel pain had "almost completely resolved" with 
treatment with custom orthotics.  He reported "very mild" 
residual pain with prolonged walking more than 15 to 30 
minutes or standing more than 10 to 15 minutes, which he 
could not quantify because of limitations from pain at the 
balls of his feet.  Pain was relieved by custom orthotics and 
Vicodin taken for back pain.  He reported no severe flare-ups 
in the prior 12 months and had good results from custom 
orthotics bilaterally.  The Veteran also described pain in 
his whole right leg, which the examiner suspected to be 
sciatic pain related to a spine condition, as metatarsalgias 
do not typically radiate up the leg.

On physical examination, the Veteran had no difficulty 
getting up out of his chair.  He walked slowly with fairly 
normal gait and no assistive devices.  The right foot showed 
no edema or evidence of abnormal weight bearing.  The 
Achilles tendon was without deviation and arch was normal.  
The foot was tender to palpation of the insertion in the 
plantar fascia into the calcaneus and there was pain with 
compression and manipulation of the forefoot.  There was 
normal alignment of the first hallux with residual well-
healed nontender surgical incision scars.  There were no 
hammertoe deformities.  A neurological examination was 
normal.  The examiner noted June 2003 X-rays showing status 
post bunionectomy with minimal degenerative joint disease of 
the first metatarsophalangeal joint, with no change from a 
June 2001 film.  

The examiner's assessment was of right foot plantar fasciitis 
(claimed as "heel contusion") resolved with residuals, 
right foot hallux valgus, and neuromas resolved status post 
bunionectomy and surgical removal of neuromas of the first, 
second, and third interdigital spaces with residuals.

First, the Board notes that a 10 percent rating is the 
highest available rating under Diagnostic Codes 5279 
(anterior metatarsalgia), 5281 (hallux rigidus), and 5282 
(hammer toe), therefore further consideration under those 
Diagnostic Codes would be of no benefit to the appellant.  
Also, Diagnostic Code 5278 claw foot (pes cavus) and 
Diagnostic Code 5283 (malunion of the tarsal or metatarsal 
bones) are not for consideration, as there is no evidence 
that the Veteran suffers from these disorders.

The Board finds that the Veteran's post-operative plantar 
fasciitis and hallux valgus of the right foot is not more 
than moderate in degree.  Although the Veteran has been shown 
to have pain of the right foot, there is no objective 
evidence that the pain has had more than a moderate impact on 
his ability to function in his activities of daily living.  
Notably, the November 2006 VA examination did not show any 
antalgic gait, painful motion, edema, weakness, instability, 
or abnormal weight bearing, providing highly probative 
evidence against this case, providing evidence that outweighs 
the Veteran's statements regarding the nature and extent of 
his disability.  

The Veteran has reported problems with prolonged standing and 
walking.  The Board finds, however, that inasmuch as the 
Veteran is experiencing difficulty due to pain and stiffness, 
such symptomatology and such difficulty is consistent with a 
moderate level of overall foot disability, which merits the 
currently assigned 10 percent rating for the right foot.

Additional factors that could provide a basis for an increase 
have also been considered; however, the evidence does not 
show that the Veteran has functional loss beyond that 
currently compensated.  38 C.F.R. §§4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202 (1995).  Once again the Board notes 
that the current 10 percent rating assigned for the right 
foot contemplates a moderate level of overall foot 
disability.  Thus, although the right foot disability may 
limit how long the Veteran can stand and how far he can walk, 
and may also result in difficulty with doing work that 
requires extended standing or walking, such functional 
limitations are reflected in the current ratings assigned.  
The objective medical evidence in this case provides highly 
probative evidence against assigning a higher evaluation for 
this disability. 

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
right foot disability.  38 C.F.R. § 3.321.  Accordingly, 
referral for extraschedular evaluation is not suggested by 
the record.  Id.  

The Board notes the November 2009 letter submitted by Dr. 
"J." stating that the Veteran "is totally and permanently 
disabled from any type of work due to foot pain and 
neuropathy since 2000."  However, this opinion was not 
supported by any rationale or explanation whatsoever, nor is 
there any indication that Dr. J. has ever treated the Veteran 
or reviewed the claims file.  Therefore, the opinion is 
assigned very minimal probative weight and is clearly 
outweighed by the post-service medical records, including the 
VA examination cited above.

The Board also finds that VA treatment records through 
February 2010 describe a level of disability similar to that 
found during the November 2006 VA examination, a moderate 
problem.  In a February 2008 VA podiatric consult, the 
Veteran complained of ball of foot pain with no other pedal 
complaints.  He was issued new orthotics with additional 
padding at the first ray area, which in a May 2008 VA record 
were reported to be "working pretty good" (a statement that 
clearly indicates, to the Board, the moderate nature of this 
problem).  At that time, the Veteran reported occasional ball 
of foot pain and that he could not walk barefoot yet had no 
other pedal complaints.  He exhibited pain with side to side 
compression of the ball of the foot, and his orthotic was 
adjusted at the first metatarsophalangeal joint.

In a July 2008 VA podiatric record, the Veteran reported that 
the orthotics were "working great" with no other pedal 
complaints.  After developing sesamoiditis, assessed in a 
January 2009 treatment record, the Veteran reported in a June 
2009 record that his feet felt much better with new 
orthotics, with just minor pain in the right big toe area, 
providing a statement that clearly does not support a higher 
evaluation. 

In an August 2009 VA treatment record, the Veteran reported 
that his foot was feeling much better and that he had been 
able to do some hiking, with no other pedal complaints.  The 
assessment was of resolved metatarsalgia and right bunion.

Given that there is no basis in the record for awarding an 
increased rating for the Veteran's right foot disability on 
either a schedular or extraschedular basis, the preponderance 
of the evidence is against this claim and it must be denied.

Duties to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in October 2006 and September 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records through February 2010 
and the Veteran was afforded a VA examination in November 
2006.

In this regard, the Board has noted that the Veteran is in 
receipt of Social Security disability benefits, as reported 
in his November 2006 VA foot examination.  However, the 
Veteran clearly indicated that his disability benefits are 
solely for worker's compensation injuries to his right knee 
and back, and not the right foot.  The Board finds no 
rational basis to remand this case for SSA records that do 
not relate to the claimed disability on appeal in any way, 
particularly in the facts of this case where the question is 
not whether the Veteran has a disability but what the current 
severity of that disability is.  On a factual basis, the 
Board finds that remanding this case for SSA records that do 
not relate to the disability on appeal and would not provide 
a basis to grant this claim serves no purpose. 

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


